Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered April 29, 1993, convicting him of criminal sale of a controlled substance in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea of guilty without conducting a hearing. The defendant’s unsupported conclusory allegations of innocence did not warrant the vacatur of his plea of guilty. Furthermore, the record reveals that the defendant knowingly, intelligently, and voluntarily pleaded guilty.
The defendant received the effective assistance of counsel.
We have considered the defendant’s remaining contentions and find them to be without merit (see, CPL 220.60 [3]; People v Ladelokun, 192 AD2d 723). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.